.



       . .
1


                                                                              478



               OFFICE   OF THE   ATTORNEY GENERAL      OF TEXAS
                                    AUSTIN




    Honorablr ‘B. ‘I, Cunningham
    county Auditor
    19avarr0, county
    Corrloaaa,     Toxaa
    Doar Sir:


                                          dare8 wore


              Your rroeat rrqur                     ion ot thlv depart-
    ment upon the queotlou aa h                     has bem raoeiosd.


                                                    btghwapr    sad taken
                                                 e oomplalntr      oi
             ragranoy   ar                       he Justioe      o? the
                                                  trenraoth.         Ho




                                       in oonnaotlon    wlth   the original




                 we hare bwn u.u&li to find any oourt d~oialopiOOII-
    rtrulng-Artiolr     1065 Cow. C. P. rolatira to SOUP quaatlan.
    Howetar, it 1a our opinion that if the otfloer had a warrant
    for thr arrest of the poraon charged with taglranoy when ho
Honorable         B. I.   Cunningham, page 2


arrested him, ha would ba legally     entitled    to hi8 mileage
feea for the.airaber of all.8   neoe88arll.yand aotuelly       trarrl-
ed in oonnrotlon with this original     arrant.     Seld peaor
offloor would not be mtltled     to mileage ieor ln laoh of
the 18 ueem but 0~11 a8 to cme oasa.         OII the other hand
if he had no warrent for his arrest, ha 18 not entitled           &
either en urerb    tar or mlleaqr broaueo &he ure8t would be
illsgaL   The rtatutrr   do not    ermh a praor ofilorr      to make
an arrert,         undu    the faotr    rta t ld without a warrant.

           our oplElon am to mllea 18 bared the oonetruotion
o? Artlole 1122 of the Code of Crfslnal Prooadure,       a8 amended
in 1923 mileage fee8 bring       id by the etate,   wherein the
oour0 (in Blngham t. State    r 7) 8, Qf. 147 rwrrrsd    OB ground
that appeal not proper rem:dy,     280 9. We 1062) said:
                (1      the     leaner le the unit in oomputing
         the em&*of       ni r oage due and not the number of
         6amar     The Legielaturr     iatendrd to allow . . .
         allsaga   of 10 aentr only for oomeylng a prisoner
         after   arrrrt   without ieprd      to the number of
         oaaea agains& him . . .*
             o inion HO. 0-3062 also answers t&lo mileage              ques-
tion and aa E8 out the propor prooedwe      that we beliers            should
be followed.      we enolo8e a oopp for your oontsnlenoe.
           As to the question   as to the legal right to oharge
arrest tear in eaoh sass, we oall your attantlon     to Artlole 1011
Cow. c. P.‘, whlah reads as follows!
                  qo    item OS aoste shall be ,tarer for a purported
         srnios        whtoh was not D@fOrmOd, or ror a rrrtlor    tar
         which no fer       ir   lxprrarly   pzotfded   by law.*   (EWha#l#
         -8)
              A8 stated in yourlstter       the defendant wq8 arrrsted
but the one time) therefore,         only one arre8t Ssr oould be
OharLed in all the 18 dama, ?+t in thlr             oonneotloa  we Oall
   OW  attsntlon    to Opinion  Ho.   04160    In whloh   thle department
ii eld that the officer    relaasing     the defendant    from thr eereral
Judgments would be entitled        to a release     fee in eaoh o-me*
                                                                    480




Honorable I!. Y. Cunnlngharn,   pam   3


            ~u$$ing   that   th6 ?OX%&dng?d?      ~ewerr     Your
inquiry,   we am
                                          fou$8    very    brulY